Exhibit 10.3

COINSTAR, INC.

2012 INCENTIVE COMPENSATION PLAN

FOR SECTION 16 OFFICERS

The 2012 Incentive Compensation Plan for Section 16 Officers (the “Plan”) is a
cash bonus plan in which executives of Coinstar, Inc. (the “Company”) who are
subject to Section 16 of the Securities Exchange Act of 1934 are eligible to
participate. The Plan provides incentive cash bonuses based on the achievement
of goals relating to the performance of the Company, the management team’s
performance and individual performance. The performance period for the Plan is
January 1, 2012 to December 31, 2012 (the “Performance Period”).

The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) administers the Plan. The Compensation Committee, in
its sole discretion, selects the individuals who will participate in the Plan
and the actual bonus (if any) payable to each participant. The target bonus for
each participant is determined as a percentage of such participant’s base
salary, ranging from 40% to 90%, as determined by the Compensation Committee in
its sole discretion (the “Target Bonus”).

Payout under the Plan will be determined as follows:

1. Eighty percent (80%) will be based on the achievement of the following
performance measures during the Performance Period:

 

Performance Measure

   Weighting  

Targets & Potential Payouts

Direct Contribution Margin (DCM)*

   50.0%   See Appendix

Revenue

   50.0%   See Appendix

 

 

 

* Direct Contribution Margin is defined as Net Income before taxes and stock
based compensation.

The targets and results will be adjusted for any acquisitions or divestitures
completed during the Performance Period. Participants under the Plan may receive
between 0% and 200% of the portion of the Target Bonus applicable to this
component.

2. Twenty percent (20%) will be based on the Compensation Committee’s discretion
after evaluating the management team’s and/or individual performance during the
Performance Period, based on any criteria that the Compensation Committee
determines to be appropriate in its sole discretion. The Company’s Chief
Executive Officer will make recommendations to the Compensation Committee
regarding individual bonuses under this component (with the exception of the
Chief Executive Officer bonus). The Compensation Committee will then review and
approve all individual bonuses. Participants under the Plan may receive between
0% and 200% of the portion of the Target Bonus applicable to this component.



--------------------------------------------------------------------------------

The Compensation Committee may, in its sole discretion, make adjustments to the
payouts under the Plan as a result of extraordinary events and/or conditions
that either positively or negatively impact the Company’s performance.

Unless specifically provided otherwise in a written agreement between the
Company and a participant, a participant must be continuously employed by the
Company from January 1, 2012 through December 31, 2012 to be eligible for
payment under this Plan. A participant hired after January 1, 2012 and employed
through December 31, 2012 may receive a pro-rated bonus payment. A participant
who meets these eligibility requirements will be eligible to receive a bonus,
even if the participant is not employed by the Company on the date the bonus
payment is made. Payment of each bonus will be made as soon as practicable after
the end of the Performance Period, but in any event will be made by March 15,
2013. Bonuses will be paid in cash in a single lump sum, subject to payroll
taxes and tax withholding.

Each bonus that may become payable under the Plan will be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any participant’s claim of any right to
payment of a bonus other than as an unsecured general creditor with respect to
any payment to which a participant may be entitled.

No participant will have any claim to a bonus under the Plan, and the
Compensation Committee will have no obligation for uniformity of treatment of
participants under the Plan. Furthermore, nothing in the Plan will be deemed to
limit in any way the Compensation Committee’s full discretion to determine
whether to grant any bonuses hereunder.

The Compensation Committee reserves the right to unilaterally amend, modify or
terminate the Plan at any time, including amending the Plan as it deems
necessary or desirable to avoid adverse tax consequences under Section 409A of
the Internal Revenue Code of 1986, as amended.

The Plan is subject to the Company’s Policy on Reimbursement of Incentive
Payments.